       Case 1:20-cv-07277-LLS Document 31 Filed 11/23/20 Page 1 of 5

                                                    r.====:::=.:::=:..;::.....:::=-- ·- "-
                                                     l JSDC SD:\'\
UNITED STATES DISTRICT COURT                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x                ELECTRO:\ICAI.l v FILED !1
CRYSTAL GARRETT-EVANS, Individually                   DOC#: _ _ _ _ _ _ _ I
and on Behalf of All Others                           DA TE Fil ED: / / /1,:> /2,o2o ,
Similarly Situated ,

                         Plaintiff,

           - against -
                                                    20 Civ. 7277            (LLS)

                                                       MEMORANDUM &
                                                   ORDER OF APPOINTMENT
COTY INC ., LAMBERTUS "BART" BECHT,
CAM ILL O PANE , PIERRE LAUBIES,
PATRICE DE TALHOUET , and PIERRE -
ANDRE TERISSE ,

                         Defendants.
                         - - - - - - - - -x
     Before the Court are three competing motions for appointment

as lead plaintiff and counsel in this putative securities class

action : one by Susan Nock (Dkt. 24), one by Davide Tardino (Dkt .

21) , and one brought jointly by Reinhold Thurner, Michelle Mason,

and Morgan Achiche (the "Coty Investor Group")             (Dkt . 27) . Also

before the Court is a stipulation and proposed order, signed by

all five movants' counsel and submitted after their individual

motions,   seeking appointment of Nock, Mason , Thurner,                and Achiche

as co-lead plaintiffs and The Rosen Law Firm, P.A.                 ("Rosen") and

Roche Cyrulnik Freedman LLP as co-lead counsel (Dkt . 30) .

                    Appointment of Lead Plaintiff

     The Private Securities Litigation Reform Act of 1995

("PSLRA"), 15 U.S . C.    §   78u - 4(a) (3) (B) (i), requires the Court to




                                       - 1-
            Case 1:20-cv-07277-LLS Document 31 Filed 11/23/20 Page 2 of 5



appoint as lead plaintiff the "most adequate plaintiff." It

further provides that:

          the court shall adopt a presumption that the most
          adequate plaintiff in any private action arising under
          this chapter is the person or group of persons that--

            (aa) has either filed the complaint or made a motion
            in response to a notice under subparagraph (A) ( i) ;

             (bb) in the determination of the court, has the
            largest financial interest in the relief sought by
            the class; and

            (cc) otherwise satisfies the requirements of Rule 23
            of the Federal Rules of Civil Procedure.

Id.   §    78u-4 (a) (3) (B) (iii) (1) . Each motion was timely made in

response to a notice, satisfying the first requirement.

          Based on the complaint and motion papers, the named

plaintiff (Crystal Garrett-Evans) and movants have the following

estimated losses 1 :

               Crystal Garrett-Evans: $88.49
               Susan Nock: $308,279.74
               Davide Tardino: $219,316.13
               The Coty Investor Group: $442,653.04
               - Reinhold Thurner: $128,927.71
               - Michelle Mason: $139,671.39
               - Morgan Achiche: $174,053.94

          Nock is the individual with the greatest estimated loss and

thus satisfies the second requirement.



1 See Compl . Sched. A (estimated loss calculated by netting the $3 . 63 May 29,
2020 share price against the share prices at each date Garrett - Evans bought
shares); Nock Mem. Ex . 3 ; Hopkins Deel . Ex. B; Economides Deel. Ex. B.


                                        -2-
         Case 1:20-cv-07277-LLS Document 31 Filed 11/23/20 Page 3 of 5



      Nock also meets the requirements of Fed . R. Civ. P . 23

relevant to lead plaintiff appointment. " Typicality and adequacy

of repre s entation are the only provisions relevant to a

determination of lead plaintiff under the PSLRA ." In re Oxford

Health Plans , Inc . Sec . Litig ., 182 F . R.D . 42 , 49 (S.D.N . Y.

1998) . " Further , at this stage of litigation , only a preliminary

showing of typicality and adequacy is required . " Kaplan v .

Gelfond , 240 F . R . D. 88 , 94   (S.D.N.Y . 2007) . Nock ' s claims are

typical of those of the other class member since Nock , "like all

members of the Class , alleges that Defendants violated the

Exchange Act by issuing false and misleading and failing to

disclose material statements about the Company ' s business." Nock

Mem . at 7 . Further , Nock ' s representation of the class is

adequate as Nock has sustained the largest loss of any individual

app l icant for the role , is represented by competent , experienced

counsel , and "is not aware that any conflict exists between her

claims and those asserted on behalf of the Class." Id .

      The "Coty Investor Group" is composed of three individuals ,

two of whom live in Switzerland, and the third in Dubai . None of

their individual losses is as much as 60% of Ms . Nock ' s losses .

They pooled them to create the arithmetically greater amount , but

it is hard to see how that arrangement would enhance the

efficient and economical administration of the action . They

proposed to retain Roche Cyrulnik Freedman LLP as class counsel,

with the Schall Law Firm as Additional Counsel for Thurner and


                                       - 3-
        Case 1:20-cv-07277-LLS Document 31 Filed 11/23/20 Page 4 of 5



Mason , and Bronstein, Gewirtz & Grossman, LLC as Additional

Counsel for Mr. Achiche . 2 The prospects for duplication, delay,

expense and multiplication of communication among these non-

resident one - thirds of a plaintiff and three law firms cannot

compete in economy or efficiency with one experienced, competent,

domestic investor with the highest losses, as Lead Plaintiff, and

her selection of one fully qualified New York law firm,

experienced in the field , as Lead Counsel.

     As stated in In re Donnkenny Incorporated Securities

Litigation, 171 F . R.D. 156, 157-58        (S . D. N. Y. 1997)   (citation

omitted) :

          To allow an aggregation of unrelated plaintiffs to
     serve as lead plaintiffs defeats the purpose of
     choosing a lead plaintiff. One of the principal
     legislative purposes of the PSLRA was to prevent
     lawyer - driven litigation. Appointing lead plaintiff on
     the basis of financial interest , rather than on a
     "first come, first serve" basis , was intended to ensure
     that institutional plaintiffs with expertise in the
     securities market and real financial interests in the
     integrity of the market would control the litigation,
     not lawyers .       . To allow lawyers to designate
     unrelated plaintiffs as a "group" and aggregate their
     financial stakes would allow and encourage lawyers to
     direct the litigation .

     Accordingly, movant Susan Nock is the most adequate

plaintiff and is appointed as lead plaintiff for the class.

                       Appointment of Lead Counsel

      "The most adequate plaintiff shall, subject to the approval

of the court , select and retain counsel to represent the class."


2 Their Joint Declaration , in their motion for appointment of the group as
lead "plaintiff ."

                                      -4-
          Case 1:20-cv-07277-LLS Document 31 Filed 11/23/20 Page 5 of 5



15 U. S . C.   §   78u - 4 (a) (3) (B) (v) . Susan Nock selected Rosen, a firm

which is well qualified and has successfully served as counsel in

numerous complex securities class actions. Accordingly, The Rosen

Law Firm,      P.A. is appointed as lead counsel.

                                    Conclusion

       Susan Nock's motion (0kt. 24) is granted. Susan Nock is

appointed lead plaintiff, and the Rosen Law Firm, P.A. lead

counsel. The motions of Davide Tardino (0kt. 21) and the Coty

Investor Group (0kt. 27) are denied.



So ordered .

Dated : New York , New York
        November 23 , 2020


                                                   LOUIS L. STANTON
                                                       U.S.D.J .




                                         -5-
